Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 02/15/2011.  Claims 1-20 are currently pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the combustion chamber (CLAIMS 11-16)”; “the fuel is injected into the combustion chamber from the four faces of the fuel injection strut (CLAIM 16)”; “the fuel is injected into a combustion chamber of the hypersonic aircraft through each of the four faces (CLAIM 20)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: The original specification does not have support at all for the claimed recitations “the fuel strut is formed, at least in part, of a sintered porous metal (claim 10)”; “a hollow core bounded by walls of a porous sintered metal (claim 11)”; “each of the four faces comprising a porous sintered metal (claim 17)”.  In fact, the recitations “porous sintered metal” or “sintered metal” is not found at all in the original specification.  Appropriate correction is required, no new matter is allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The original specification does not have support at all for the claimed recitations “the fuel strut is formed, at least in part, of a sintered porous metal (claim 10)”; “a hollow core bounded by walls of a porous sintered metal (claim 11)”; “each of the four faces comprising a porous sintered metal (claim 17)”.  In fact, the recitations “porous sintered metal” or “sintered metal” is not found at all in the original specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wharton et al. (US 3,811,280).
In regards to Independent Claim 1, and with particular reference to Figure 1, Wharton discloses a system [Functional recitation “for fuel injection for an engine traveling at supersonic speeds”; col. 1 lines 13-14] comprising: 
14 extending between opposing walls (upper wall of the tube 27 and the lower wall of the tube 27, as shown in figure 1) of an inlet to the engine (col. 2 lines 57-60 teaches strut 14 forms an inlet section in the forward portion of chamber 11); and 
a porous surface (porous plates 25) extending across at least a portion of the fuel injection strut (as shown in figure 1, the porous plates extend on a portion of the strut 14), wherein fuel is introduced into the inlet of the engine through the porous surface of the fuel injection strut (as shown in figure 1, fuel is injected into the air via the porous surface 25).

Regarding the functional recitation "for fuel injection for an engine traveling at supersonic speeds", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 

Regarding dependent Claim 2, Wharton discloses wherein the porous surface 25 of the fuel injection strut 14 extends along a fuel injecting portion of the fuel injection strut spaced a predefined distance from the opposing walls of the inlet (figure 1 shows the strut 14 spaced a distance from the upper wall and the lower wall of the pipe).
Regarding dependent Claim 4, Wharton discloses wherein the fuel injection strut 14 comprises a diamond shaped cross section in a direction substantially parallel to the opposing walls of the inlet of the engine, as shown in figure 1.
Regarding dependent Claim 5, Wharton discloses wherein the diamond shaped cross section comprises a leading vertex between two leading faces of the fuel injecting strut, wherein the leading vertex is upstream of any portion of the fuel injection strut relative to airflow to the engine, as shown in figure 1.
Regarding dependent Claim 6, Wharton discloses wherein the diamond shaped cross section comprises a trailing vertex between two trailing faces of the fuel injecting strut, wherein the trailing vertex is downstream of any portion of the fuel injection strut relative to airflow to the engine, as shown in figure 1.

Claims 1 and 9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Price (US 2,667,741).
In regards to Independent Claim 1, and with particular reference to Figures 3, 6, Price discloses a system [Functional recitation “for fuel injection for an engine traveling at supersonic speeds”; col. 1 lines 1-4] comprising:
a fuel injection strut 47 extending between opposing walls of an inlet to the engine (figure 3 shows the strut extending between the upper wall 12 and the lower wall 109); and 
a porous surface (strut 47 has openings 85 so it is a porous surface, that is, a surface with openings/orifices) extending across at least a portion of the fuel injection strut (as shown in figures 3 and 6), wherein fuel is introduced into the inlet of the engine through the porous surface 85 of the fuel injection strut.

for fuel injection for an engine traveling at supersonic speeds", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
Regarding dependent Claim 9, Price discloses wherein the fuel injection strut 47 is formed of Inconel metal (col. 4 lines 46-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (US 3,811,280) in view of Ostebee et al. (US 2014/0216054), Budinger (US 2007/0141375), Barnhart et al. (US 2017/0159938) and further in view of Kandel et al. (US 2007/00171733).
Wharton teaches the invention as claimed and as disclosed above, wherein the fuel injection strut 14 has a porous portion 25.
Wharton does not teach the fuel injection strut comprises a porosity of about 100 pores per square inch.
Osteebe teaches (figures 13, 14) that it is well-known in the art to make fuel injection struts 250 by direct metal laser sintering (par. 46).
Budinger teaches that rapid prototyping techniques, such as direct metal laser sintering have been used to rapidly prototype and manufacture various mechanical parts, such as fuel nozzles and fuel circuits for aircraft engines (par. 2).  Further, Budinger teaches that structures that are manufactured using the manufacturing technique of laser sintering often have an inherent porosity to the material/metal (par. 4).
Barnhart teaches that all or a portion of a fuel nozzle or lesser assemblies or components may be of unitary, one-piece, or monolithic configuration, and may be manufactured utilizing rapid manufacturing process such as a direct metal laser sintering (par. 42).
Kandel teaches that known manufacturing methods like laser sintering and known materials can be used to prepare substrates with selected pore sizes (par. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Wharton’s fuel injection strut having a porosity of about 100 pores per square inch, as taught by Osteebe, Budinger Barnhart and Kandel because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of metal laser sintering, to achieve predictable results, in this case, form a unitary structure with a desired porosity and rapid prototyping of a desired porous sintered metal components (par. 46 in Osteebe; pars. 2 and 4 in Budinger; par. 42 in Banhart; par. 23 in Kandel), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. Further, as taught by Kandel such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (US 3,811,280) in view of Ostebee et al. (US 2014/0216054), Budinger (US 2007/0141375) and further in view of Barnhart et al. (US 2017/0159938).
Wharton teaches the invention as claimed and as disclosed above, wherein the fuel injection strut 14 has a porous portion 25.
Wharton does not teach the fuel injection strut is formed, at least in part, of a sintered porous metal.
Osteebe teaches (figures 13, 14) that it is well-known in the art to make fuel injection struts 250 by direct metal laser sintering (par. 46).
Budinger teaches that rapid prototyping techniques, such as direct metal laser sintering have been used to rapidly prototype and manufacture various mechanical parts, such as fuel nozzles and fuel circuits for aircraft engines (par. 2).  Further, Budinger teaches that structures that are manufactured using the manufacturing technique of laser sintering often have an inherent porosity to the material/metal (par. 4).
Barnhart teaches that all or a portion of a fuel nozzle or lesser assemblies or components may be of unitary, one-piece, or monolithic configuration, and may be manufactured utilizing rapid manufacturing process such as a direct metal laser sintering (par. 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Wharton’s fuel injection strut entirely or at least a portion of the strut of a porous sintered metal, as taught by Osteebe, Budinger and Barnhart, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of metal laser sintering, to achieve predictable results, in this case, form a unitary structure and rapid prototyping of a desired porous sintered metal components (par. 46 in Osteebe; pars. 2 and 4 in Budinger; par. 42 in Banhart), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 
Further, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight (although as shown above, it is not novel).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the fuel injection strut), does not depend on its method of production  (i.e. sintering metal techniques or other manufacturing processes), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).   



Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (US 3,811,280) in view of Ostebee et al. (US 2014/0216054), Budinger (US 2007/0141375) and further in view of Barnhart et al. (US 2017/0159938).
In regards to Independent Claim 11, and with particular reference to Figure 1, Wharton discloses a combustion chamber [Functional recitation; for a hypersonic aircraft; col. 1 lines 13-14] comprising: an inlet (col. 2 lines 57-60 teaches strut 14 forms an inlet section in the forward portion of chamber 11) comprising opposing walls (upper wall of the tube 27 and the lower wall of the tube 27, as shown in figure 1); and a fuel injection strut 14 extending between the opposing walls of the inlet, wherein the fuel injection strut defines a hollow core (void space within the strut 14 as shown in figure 1) bounded by walls (the four walls making the strut 14) having a porous surface 25, wherein the core receives a flow of fuel from a fuel source (in figure 1 labeled as fuel), and wherein the fuel flows from the core through the porous wall 25 of the strut.
Wharton does not teach the walls of the strut 14 are formed of a porous sintered metal.
Osteebe teaches (figures 13, 14) that it is well-known in the art to make fuel injection struts 250 by direct metal laser sintering (par. 46).
Budinger teaches that rapid prototyping techniques, such as direct metal laser sintering have been used to rapidly prototype and manufacture various mechanical parts, such as fuel nozzles and fuel circuits for aircraft engines (par. 2).  Further, Budinger teaches that structures that are manufactured using the manufacturing technique of laser sintering often have an inherent porosity to the material/metal (par. 4).
Barnhart teaches that all or a portion of a fuel nozzle or lesser assemblies or components may be of unitary, one-piece, or monolithic configuration, and may be manufactured utilizing rapid manufacturing process such as a direct metal laser sintering (par. 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Wharton’s fuel injection strut entirely or at least a portion of the strut of a porous sintered metal, as taught by Osteebe, Budinger and Barnhart, because it has been held that applying a known technique to a known device ready for in this case applying the known technique of metal laser sintering, to achieve predictable results, in this case, form a unitary structure and rapid prototyping of a desired porous sintered metal components (par. 46 in Osteebe; pars. 2 and 4 in Budinger; par. 42 in Banhart), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 
Further, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight (although as shown above, it is not novel).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the fuel injection strut), does not depend on its method of production  (i.e. sintering metal techniques or other manufacturing processes), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).   
Regarding the functional recitation "for a hypersonic aircraft", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
Regarding dependent Claim 12, Wharton in view of Osteebe, Budinger and Barnhart teaches the invention as claimed and as disclosed and Wharton further teaches wherein fuel is injected from the fuel injection strut into the combustion chamber through the porous wall of the strut along a portion of the strut spaced from each of the opposing walls (as shown in figure 1, fuel is discharged through the porous section 25; Wharton as modified by Osteebe, Budinger and Barnhart has the strut formed of a porous sintered metal).
Regarding dependent Claim 13, Wharton in view of Osteebe, Budinger and Barnhart teaches the invention as claimed and as disclosed and Wharton further teaches wherein the fuel injection strut 14 comprises a column defining four faces, wherein a first pair of faces are directed toward an intake of the combustion chamber and a second pair of faces are directed toward an exhaust of the combustion chamber, as shown in figure 1.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) a fuel injector for a hypersonic aircraft comprising “wherein the four faces comprise a leading pair of faces and a trailing pair of faces, wherein the leading pair of faces meet at an angle of between five degrees and ten degrees, wherein the trailing pair of faces meet at an angle of between forty-five degrees and seventy-five degrees”. 


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H Rodriguez/Primary Examiner, Art Unit 3741